Per Curiam.

It seems from the testimony that the defendant received full consideration for his original indorsement. Upon, renewal of the note, he sought to show an agreement with plaintiff’s president that he should be held harmless upon his renewal indorsement. This fact is doubtful, but even if existent, it could *790not affect the plaintiff’s rights, as its president had no power to release its debtor from liability, without consideration.
Present: Scott, P. J., Beach and Fitzgerald, JJ.,
Judgment affirmed, with costs.